      6:19-cv-02709-JMC         Date Filed 02/23/21      Entry Number 27       Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Lisa Karen Fernandez,               )
                                    )                   Civil Action No.: 6:19-cv-02709-JMC
                      Plaintiff,    )
                                    )                                      ORDER
              v.                    )
                                    )
Andrew Saul,                        )
Commission of Social Security       )
Administration,                     )
                                    )
                      Defendant.    )
___________________________________ )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on January 6, 2021. (ECF No. 20.) The Report addresses

Plaintiff Lisa Karen Fernandez’s (“Plaintiff”) claim for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) and recommends that the court affirm the decision of the

Commissioner of Social Security Administration (“the Commissioner”). (Id. at 1, 16.) For the

reasons stated herein, the court ACCEPTS the Report (id.) and AFFIRMS the decision of the

Commissioner.

                               I.      RELEVANT BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 20.) As brief background, Plaintiff filed an application

for DIB on November 24, 2015 and an application for SSI on December 7, 2015. (Id. at 1.) Both

applications were denied initially and on reconsideration. (Id. at 1-2.)

       After a hearing was held on April 5, 2018, an administrative law judge (“ALJ”) denied

Plaintiff’s claim in a decision dated September 19, 2018. (Id. at 2.) Plaintiff’s request for the

Appeals Council (“Council”) to review the ALJ’s decision was denied on July 24, 2019. (Id.)


                                                 1
      6:19-cv-02709-JMC         Date Filed 02/23/21      Entry Number 27       Page 2 of 6




Thus, the ALJ’s decision became the final decision of the Commissioner. Moody v. Chater, No.

95–1066, 1995 WL 627714, at *1 (4th Cir. Oct. 26, 1995) (stating that an ALJ’s decision was the

final decision of the Commissioner when the Council denied a request for review); Higginbotham

v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005) (holding that the Commissioner’s “final decision”

includes when the Council denies a request for review). Plaintiff subsequently filed the instant

action on September 24, 2019. (ECF No. 1.)

       In the Report, the Magistrate Judge found no error in the ALJ’s explanation of Plaintiff’s

mental residual functional capacity (“RFC”) because (1) circuit precedent does not require a

limitation in the RFC as a result of a moderate limitation in concentration, persistence, and pace;

(2) the ALJ’s decision contains a detailed discussion of Plaintiff’s mental impairments and their

corresponding effect on Plaintiff’s RFC; and (3) the ALJ addressed the appropriateness of

Plaintiff’s mental RFC in light of the opinion evidence of record. (ECF No. 20 at 6-10.) The

Magistrate Judge then concluded that the ALJ’s decision adequately accounted for the opinion of

Plaintiff’s treating provider, Dr. Orkin, given the decision’s clear explanation of the weight

assigned to Dr. Orkin’s opinion in light of the record evidence. (Id. at 10-13.) Finally, the

Magistrate Judge determined that the ALJ’s treatment of third party statements is supported by

substantial evidence, noting that the ALJ found the third party statements inconsistent with the

record and referenced evidence in the record to support that decision. (Id. at 13-15.) As a result,

the Magistrate Judge recommended that the court affirm the Commissioner’s decision. (Id. at 16.)

       The parties were apprised of their opportunity to file specific objections to the Report on

January 6, 2021. (ECF No. 20 at 17.) On February 4, 2021, Plaintiff filed three Objections to the

Report. (ECF No. 23.) The Commissioner replied to Plaintiff’s Objections on February 17, 2021.

(ECF No. 25.)



                                                2
      6:19-cv-02709-JMC         Date Filed 02/23/21       Entry Number 27        Page 3 of 6




                                 II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the

court is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s

final decision is “limited to determining whether the findings are supported by substantial evidence

and whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002)

(citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988,

990 (4th Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a

scintilla, but less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).

When assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh

conflicting evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).



                                                 3
      6:19-cv-02709-JMC           Date Filed 02/23/21     Entry Number 27         Page 4 of 6




                                          III.    ANALYSIS

        Plaintiff makes three Objections to the Report. First, she argues that the “ALJ’s RFC fails

to address [her] ability to sustain work, given her moderate limitations with concentration,

persistence, and pace.” (ECF No. 23 at 3.) Second, Plaintiff contends that the “ALJ erred by

failing to consider the enumerated factors listed in 20 CFR 404.1527(c) when evaluating Dr.

Orkin’s opinion.” (Id. at 5.) Third, she maintains that the “ALJ erred in failing to consider the

substance of the multiple third party statements in the record and focused simply on dismissing

them.” (Id.) The Commissioner counters that Plaintiff’s Objections “reiterate the arguments made

in Plaintiff’s Brief.” (ECF No. 25 at 1.) The Commissioner also asserts that the Report addresses

Plaintiff’s Objections. (Id. at 4, 5.)

        “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327

F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary for a district court

to undertake when a party seeks to rehash general arguments that were already addressed in a

magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Christy S.

o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va. Sept. 11, 2019)

(restating arguments “does not constitute an objection for the purposes of district court review”)

(citation and internal marks omitted).




                                                  4
      6:19-cv-02709-JMC         Date Filed 02/23/21       Entry Number 27        Page 5 of 6




       Here, the court concludes that Plaintiff’s Objections restate arguments adequately

addressed by the Report. (See ECF No. 20 at 5-15.) Moreover, Plaintiff’s Objections substantively

mirror the arguments raised in prior briefing. Similarly to Plaintiff’s Objections, Plaintiff’s Brief

argues that the ALJ erred by failing to (1) “address [Plaintiff’s] ability to sustain work, given her

moderate limitations with concentration, persistence, and pace[;]” (2) “consider the enumerated

factors listed in 20 CFR 404.1527(c) when evaluating Dr. Orkin’s opinion[;]” and (3) “consider

the substance of the multiple third party statements in the record and focused simply on dismissing

them.” (ECF No. 10 at 7-11.)

       A de novo review is thus unnecessary because Plaintiff has “failed to guide the [c]ourt

towards specific issues needing resolution....” Nichols, 100 F. Supp. 3d at 498 (holding that a

claimant failed to raise specific objections when he repeated arguments raised in his initial brief).

The court declines to hear Plaintiff’s rehashed arguments. Orpiano, 687 F.2d at 47. The court

finds the Report adequately addresses Plaintiff’s Objections, is well-reasoned, and properly

analyzes the issues raised by Plaintiff. See Fray v. Berryhill, No. 6:16-2916-TMC, 2018 WL

1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate Judge’s report in which the court

concurred “with both the reasoning and the result”). Therefore, the court adopts the Report herein

and overrules Plaintiff’s Objections.

                                        IV.    CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 20) and incorporates it herein.

Accordingly, the court AFFIRMS the decision of the Commissioner of Social Security

Administration.

       IT IS SO ORDERED.



                                                 5
     6:19-cv-02709-JMC     Date Filed 02/23/21   Entry Number 27       Page 6 of 6




                                             United States District Judge

February 23, 2021
Columbia, South Carolina




                                         6
